Citation Nr: 1229830	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  09-00 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for catarrhal conjunctivitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The appellant had Special Philippine Scout service from July 1946 to April 1949.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This matter was previously before the Board.  In a February 2010 decision, the Board, in pertinent part, denied the Veteran's claim with regard to the issues of (1) whether new and material evidence has been received to reopen a claim of entitlement to service connection for catarrhal conjunctivitis, and (2) basic eligibility for nonservice-connected pension benefits.  The Veteran appealed the Board's February 2010 decision to the United States Court of Appeals for Veterans Claims (Court).

In a Memorandum Decision dated in November 2011, the Court affirmed the Board's decision denying the Veteran's claim for basic eligibility for nonservice-connected pension benefits; that issue is therefore not in appellate status or before the Board at this time.  However, the Court set aside the Board's decision denying the Veteran's petition to reopen a claim of entitlement to service connection for catarrhal conjunctivitis and remanded it for further development and readjudication consistent with the Court's Decision.

Unfortunately, in order to comply with the Court's Memorandum Decision, further development is required before the Board can adjudicate the Veteran's petition to reopen a claim of entitlement to service connection for catarrhal conjunctivitis

Additionally, when this case was previously before the Board in February 2010, the Board remanded the issues of entitlement to service connection for chronic bronchitis, polyarthritis, disability manifested by poor vision, and disability manifested by general body weakness.  Those issues were not part of the appeal to the Court and must be prepared for appellate review by the agency of original jurisdiction (AOJ) before additional appellate review by the Board would be appropriate.  The Board notes that the RO has not re-certified these issues to the Board following the February 2010 remand.  The provisions of 38 C.F.R. § 19.35 (2011) specifically provide that certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue.  It is the Board's responsibility to determine its own jurisdiction.  38 U.S.C.A. §7104 (West 2002); 38 C.F.R. § 20.203 (2011).  The Board has determined that it is not appropriate at this time to take jurisdiction over these issues which the RO has not re-certified to the Board.  Although the RO has taken steps to complete the development directed by the Board and issued a supplemental statement of the case addressing these issues in September 2011, these issues do not appear to be fully prepared for appellate review.

The Board notes that a review of the claims file reflects that it has been transported between VA locations in the United States and Manila on multiple occasions in an effort to accommodate the overlapping processing of the Board remand and the appeal to the Court; temporary claims files were apparently utilized at locations when the main claims file was unavailable.  In particular, the Board notes that it does not appear that the complete record was before the AOJ when the September 2011 supplemental statement of the case was issued; for instance, the supplemental statement of the case specifically indicates that no response was received to the February 2010 letter requesting that the Veteran submit pertinent evidence, yet the current claims file clearly documents that the Veteran did respond to that letter in April 2010 with a written statement and attached evidence pertaining to issues on appeal.  Additionally, it appears that the claims file is currently at the Board through the completion of the Court action rather than any intent of the AOJ for the Board to address the other issues.  The Board notes that when the Manila RO most recently forwarded the claims file to BVA litigation support in December 2011, it did not re-certify any issues in its jurisdiction for Board review; the RO indicated that it expected return of the claim file in June 2012.  The Veteran's representative submitted an August 2012 written brief to the Board addressing only the issue remanded by the Court, indicating that there is no expectation that the issues previously remanded to the AOJ are to be decided by the Board at this time.  In sum, the Board finds that it is not appropriate at this time to take jurisdiction over the issues remanded by the Board in February 2010, as they were not certified by the AOJ as fully prepared for appellate review; neither the AOJ nor the Veteran expect the Board to issue a decision on those issues based upon the record at this time.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The aforementioned November 2011 Court Memorandum decision found that VA did not clearly apprise the Veteran of the evidence needed to substantiate his claim to reopen.  According to the Court, VA provided incomplete notice under the Veterans Claims Assistance Act of 2000 (VCAA), which describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and respond by providing the appellant with a notice letter that describes what information and evidence would be necessary to substantiate the service connection element or elements that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).   

Therefore, in order to comply with the March 2012 Court Memorandum decision, the Board must remand this case to provide the Veteran with the requisite corrective notice.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Please send the Veteran a corrective VCAA notice letter that addresses the requirements of Kent.  This notice letter must describe the elements necessary to establish entitlement to service connection for a disability, but also must define new and material evidence and must describe what information and evidence would be necessary to substantiate the service connection element or elements that were found insufficient in the previous final denial (including an explanation of the basis of the prior final denial).  Please also ensure that the Veteran has received notice of what is required to substantiate each element of a service-connection claim.

2.  Then readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
HALLIE E. BROKOWSKY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

